DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
Response to Arguments
Examiner notes that the response filed 11/23/2021 does not present any arguments that necessitate a response. The amendments to the claims incorporated the indicated allowable subject matter of the Final Office Action into independent claims 1 and 29-30; however, the amendments failed to overcome all issues under 35 USC § 112. See the current rejections set forth below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an embodiment that includes the stop of claim 20 (see fig. 7a) in combination with the crushing roller of claim 1 (see figs. 2a-3d) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 7, 13 and 29-30 are objected to because of the following informalities:
Regarding claims 1 and 29-30: the phrase “in pass through direction” (ln. 19) should read ‘in the pass through direction’.

Regarding claim 13: the phrase “element (100.2), are penetrated” in lines 5-6 should read ‘element (100.2) is penetrated’. 
Appropriate correction for the above list of issues is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but nonetheless invokes 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder (first prong of the three-prong test) that is coupled with functional language (second prong) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (third prong).

“an opposite crushing element” (clms. 1, 29, 30; ln. 25)
“drive device for driving” (clms. 2, 6; lns. 3, 7, respectively)
Because these limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 20 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claim 20: the claim introduces an embodiment that is not supported by the original specification or claims, i.e., a crushing device comprising both of a stop, and the crushing roller of claim 1. The original disclosure presents an embodiment (the embodiment of claim 1) having pressing rollers (1a, 1b, figs. 2a-3d) and crushing rollers (3a, 3b) where the crushing rollers act as a stop by rotating slower than the pressing rollers (see pg. 11, last par.), and a separate embodiment (the embodiment of claim 20) that replaces the crushing rollers with a stop (13, fig. 7a) configured as a plate (see pg. 28, par. 4). There is no discussion in the original disclosure of an additional embodiment that combines said embodiments and, thus, it raises the question as to whether the inventor had possession of the claimed invention.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 6-7, 9, 11-15, 19-20 and 29-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
Regarding claim 1: the claim recites “pressing counter element has either a pressing support surface, or a second rotatable pressing roller” (lns. 10-12). However, the pressing counter element has not been positively recited since it is initially introduced in an intended use limitation (see lns. 6-8). Therefore, it is unclear if the pressing counter element, pressing 
It is unclear if the “pass through direction” (ln. 19) is the same as or different than the pass through direction recited in lines 8-9. It is being interpreted as being the same.
The claim recites “a crushing slot (5) that is formed between the crushing roller (3a) and an opposite crushing element” (lns. 24-25). However, the opposite crushing element has not been positively recited since it is introduced in an intended use limitation, and it is improper to define features (crushing slot) relative to structure that is not positively recited. Therefore, it is unclear if applicant intends for the opposite crushing element to be required in the claim.
There is no antecedent basis in the claim for “the pass-through direction of a shortest flattened hollow element” in line 30 and “the respective tightest spot … of the crushing slot” in lines 28-29.
Additionally, the claim recites “a pass-through distance … is shorter than a length (100') measured in the pass-through direction (10) of a shortest flattened hollow element (100.2b) intended for processing” in lines 27-31. However, the shortest flattened hollow element is not required in the claim as it is not germane to the patentability of the device, and it is unclear which direction is the pass-through direction of the shortest flattened hollow element, and the metes and bounds for the shortest flattened hollow element are unclear since they have not been set forth. Therefore, the scope of the claim is unascertainable.
Further, a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 
Regarding claim 6: there is no antecedent basis in the claim for “the circumferential velocity of the pressing rollers” in lines 8-9.
Regarding claim 7: the recitation of “either approximately parallel to or oriented at an angle to rotation axes” renders the claim indefinite because it is unclear what the intended difference is between approximately parallel and at an angle. If something is approximately parallel to something then it is also at an angle to that thing. Even if two things are parallel to each other they are still at an angle to each other, namely, an angle of 180 degrees. Further, metes and bounds for approximately are unclear since they have not been set forth. The examiner is interpreting approximately parallel to be any angle between 0 and 45 degrees.
Regarding claim 9: it is unclear which of the pressing rollers of claim 29 or the at least a first crushing roller the recitation “the roller” (ln. 5) is referring to. It is being interpreted to be associated with the first crushing roller.
Regarding claim 11: it is unclear if the “teeth” in line 3 are the same as or additional to the teeth of claim 1. They are currently being interpreted to be the same. Further, it is unclear 
Regarding claim 12: it is unclear if the “teeth” (ln. 3) and the “crushing element” (ln. 3) are the same as or additional to the “teeth” and the “opposite crushing element” of claim 29. In both cases they are being interpreted as being the same.
Regarding claim 13: the recitation “teeth (4.1) of the at least one first pressing roller (la), as a function of a wall thickness of hollow elements (100.1) provided for processing are sized and positioned relative to the pressing counter element (1b)” renders the claim indefinite. The hollow elements have not been positively recited but applicant is claiming the teeth are sized and positioned as a function of wall thickness of the hollow elements, and it is improper to define/limit structure relative to a feature that is not positively recited. Therefore, it is unclear if the hollow elements are intended to be required in the claim. Currently, the claim is being interpreted such that the hollow elements are not required. 
Further, a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “at least one wall of the hollow element (100.2) are penetrated by the teeth (4.1)”, and the claim also recites “cut through when the hollow elements run through the pressing device (1)”, which is the narrower statement of the limitation since “cut through” is more limiting than “penetrated”. The claim is considered indefinite because there is a question or doubt as to whether the feature 
Furthermore, it is unclear which one of the “hollow elements” (ln. 4) the “hollow element” in line 5 is referring to.
Regarding claim 14: it is unclear if the “wipers” of line 6 are the same as or additional to the wipers of line 3, and unclear if the “tooth-ring portions” of line 4 are the same as or additional to the tooth-ring portions of claim 1. In each case they are being interpreted to be the same.
The recitation “as closely as possible” (lns. 6-7) renders the claim indefinite because applicant’s definition of as closely as possible may differ from that of the skilled artisan. For example, as closely as possible can mean that the wipers are in direct contact with the crushing device, or could mean that the wipers are some distance from the crushing device. Therefore, the scope of the claim is unclear. Currently, the claim is being interpreted such that as closely as possible means the wipers are some distance from the crushing device.
Further, the recitation “approximately tangentially” in line 4 renders the claim indefinite because the metes and bounds of approximately have not been set forth. For examination, approximately tangentially is being interpreted such that the wiper surface must be within 45 degrees of a tangent to the circumference of the base element.
It is unclear which roller the “roller” of line 5 is referring to. It is currently being interpreted as referring to the at least one first crushing roller.
Regarding claim 15: it is unclear if the “wiper surfaces” in line 3 include the wiper surface of claim 14 or are additional to it. The claim is being interpreted such that the wiper surfaces include the wiper surface of claim 14.
It is unclear if “the axially offset wipers” (ln. 3) are the same as or additional to the “wipers” of claim 14. They are being interpreted as being the same.
It is also unclear what structure the “axial direction” (ln. 5) is referring to. It is being interpreted to be the axial direction of the rollers.
Regarding claim 19: it is unclear if “the blades” in line 3 include the blade of claim 30 or are additional to it. The claim is being interpreted such that the blades include the blade of claim 30. Further, there is no antecedent basis in the claim for “the operation portion” in line 4 or “the free trailing edge of the blades” in line 5.
Regarding claims 29-30: the claim recites “pressing counter element has either a pressing support surface, or a second rotatable pressing roller” (lns. 10-12). However, the pressing counter element has not been positively recited since it is initially introduced in an intended use limitation (see lns. 6-8). Therefore, it is unclear if the pressing counter element, pressing support surface, and second rotatable pressing roller, are intended to be required in the claim. They are being interpreted as being required in the claims.
It is unclear if the “pass through direction” (ln. 19) is the same as or different than the pass through direction recited in lines 8-9. It is being interpreted as being the same.
The claim recites “a crushing slot (5) that is formed between the crushing roller (3a) and an opposite crushing element” (lns. 24-25). However, the opposite crushing element has not been positively recited since it is being introduced in an intended use limitation, and it is 
Further regarding claim 29: there is no antecedent basis in the claim for “the first and second pressing” (ln. 31).
Further, it is unclear if the “crushing element rollers” in lines 31-32 include the “second rotatable crushing roller” of the opposite crushing element (see lns. 27, 29). It is being interpreted to include the second rotatable crushing roller.
The recitation “the operating portion (1.1, 3.1) is shorter in its axial direction than a largest extension (100') of a smallest hollow element (100.1 b) that is provided for processing” renders the claim indefinite because the operating portion is being defined relative to the smallest hollow element (work-piece), which is not positively recited. It is improper to define/limit structure relative to an element that is not positively recited and, therefore, not required in the claim. Further, metes and bounds of the smallest hollow element have not been set forth and thus are unclear. Therefore, the scope of the claim is unascertainable.
Further regarding claim 30: the recitation of “a rotation axis approximately parallel to the pressing slot” in lines 27-28 renders the claim indefinite because metes and bounds for approximately are unclear since they have not been set forth. The examiner is interpreting approximately parallel to be any angle between 0 and 45 degrees.
Further, the claim recites “a minimum blade distance (24a) between a free end of a blade (17a, b) and the blade counter-element (23) is smaller than a smallest extension (100") of a thinnest and/or smallest hollow element (100.1 b) provided for processing”. The recitation 
Allowable Subject Matter
For at least the reasons set forth in the Remarks (see pg. 16, par. 2-3, of the response filed 11/23/2021), claims 1 and 29-30, and the dependents thereof, would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112 and the claim objections set forth in this Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753